


Exhibit 10.12.1

 

AMENDMENT

 

AMENDMENT (this “Amendment”), dated as of April 29, 2005, by and among MID-STATE
TRUST IX, as borrower (the “Borrower”), YC SUSI TRUST, as a lender (a “Lender”),
ATLANTIC ASSET SECURITIZATION CORP., as a lender (a “Lender”, and together with
YC SUSI Trust, the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
custodian/collateral agent (the “Collateral Agent”), BANK OF AMERICA, NATIONAL
ASSOCIATION, as agent (the “Agent”), a managing agent (a “Managing Agent”) and a
bank investor (a “Bank Investor”), CALYON NEW YORK BRANCH, as a managing agent
(a “Managing Agent”, and together with Bank of America, National Association,
the “Managing Agents”) and a bank investor (a “Bank Investor”) and the other
signatories hereto.

 

Capitalized terms used and not defined in this Amendment or in any of the
Operative Documents shall have the meanings given such terms in Annex A to the
Amended and Restated Variable Funding Loan Agreement, dated as of November 19,
2004, as amended from time to time (the “Loan Agreement”), among the Lenders,
the Borrower, the Collateral Agent, the Agent, each Bank Investor and the
Managing Agents.

 

PRELIMINARY STATEMENTS

 

WHEREAS, each of the signatories hereto is party to one or more of the Operative
Documents; and

 

WHEREAS, each of the signatories hereto acknowledges and agrees that the Net
Investment does not exceed $200,000,000 and therefore does not exceed the
Maximum Net Investment as required by Section 2.1(a) of the Loan Agreement; and

 

WHEREAS, each of the signatories hereto wish to amend certain of the Operative
Documents, as hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
the Loan Agreement, and other good and valuable consideration, the receipt and
adequacy of which is hereby expressly acknowledged, and intending to be legally
bound hereby, the parties hereto agree as follows:

 


SECTION 1.                                AMENDMENTS TO THE LOAN AGREEMENT.  THE
LOAN AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)                                  SECTION 2.3(A) IS AMENDED BY DELETING
CLAUSE (I) THEREIN IN ITS ENTIRETY, DELETING THE REFERENCE TO “(II)” THEREIN AND
REPLACING IT WITH “(I),” DELETING THE REFERENCE TO “OTHER” IN SUCH NEWLY
DESIGNATED CLAUSE “(I)” AND DELETING THE REFERENCE TO “(III)” THEREIN AND
REPLACING IT WITH “(II).”


 


(B)                                 SECTION 4.2(M) IS AMENDED BY DELETING THE
REFERENCE TO “$250,000,000” THEREIN AND REPLACING IT WITH “$125,000,000.”


 


1

--------------------------------------------------------------------------------



 


(C)                                  THE REFERENCES TO “GROUP COMMITMENT” ON THE
SIGNATURE PAGES ARE AMENDED BY DELETING THE REFERENCES TO “$225,000,000” AND
“$175,000,000” THEREIN AND REPLACING EACH WITH “$100,000,000.”


 


(D)                                 THE DEFINITION OF “ELIGIBLE ACCOUNT” IN
ANNEX A IS AMENDED BY (I) DELETING CLAUSE (AA) THEREIN AND REPLACING IT WITH THE
FOLLOWING:


 

“(aa)                      which Account (i) has been originated in compliance
with all applicable laws, including, but not limited to, all applicable
anti-predatory and abusive lending laws, (ii) is not a High Cost Loan or Covered
Loan, as applicable (as such terms are defined in the then current Standard &
Poor’s LEVELS® Glossary, which is now Version 5.6b Revised, Appendix E), (iii)
if originated on or after October 1, 2002 through March 6, 2003, is not subject
to the Georgia Fair Lending Act; and (iv) is not subject to the provisions of
the Home Ownership and Equity Protection Act of 1994, as amended, nor is such
Account a “high cost” or “predatory” Account under any federal, state or local
laws or regulations;”

 

and (ii) deleting clause (jj) therein in its entirety.

 


(E)                                  THE DEFINITION OF “FACILITY LIMIT” IN ANNEX
A IS AMENDED BY DELETING THE REFERENCE TO “$400,000,000” THEREIN AND REPLACING
IT WITH “$200,000,000.”


 


(F)                                    THE DEFINITION OF “MAXIMUM NET
INVESTMENT” IN ANNEX A IS AMENDED BY DELETING THE REFERENCE TO “$400,000,000”
THEREIN  AND REPLACING IT WITH “$200,000,000.”


 


(G)                                 THE DEFINITION OF “SCHEDULED TERMINATION
DATE” IN ANNEX A IS AMENDED BY DELETING THE REFERENCE TO “APRIL 29, 2005”
THEREIN AND REPLACING IT WITH “JANUARY 31, 2006.”


 


SECTION 2.                                CONDITIONS PRECEDENT.  THIS AMENDMENT
SHALL BECOME EFFECTIVE, AS OF THE DATE HEREOF, ON THE DATE ON WHICH THE
FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN FULFILLED:


 


(A)                                  THIS AMENDMENT. EACH MANAGING AGENT SHALL
HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT, DULY EXECUTED BY EACH OF THE
PARTIES HERETO.


 


(B)                                 VARIABLE FUNDING NOTES.  EACH MANAGING AGENT
SHALL SURRENDER ITS VARIABLE FUNDING NOTE IN EXCHANGE FOR A NEW VARIABLE FUNDING
NOTE REFLECTING THE AMENDED GROUP COMMITMENT FOR THE RELATED GROUP.


 


(C)                                  ADDITIONAL DOCUMENTS. EACH MANAGING AGENT
SHALL HAVE RECEIVED ALL ADDITIONAL APPROVALS, CERTIFICATES, DOCUMENTS,
INSTRUMENTS AND ITEMS OF INFORMATION AS EACH MANAGING AGENT MAY REASONABLY
REQUEST AND ALL OF THE FOREGOING SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO EACH MANAGING AGENT.


 


(D)                                 LEGAL MATTERS.  ALL INSTRUMENTS AND LEGAL
AND CORPORATE PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AMENDMENT SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO EACH MANAGING
AGENT AND EACH MANAGING AGENT’S COUNSEL AND THE

 

2

--------------------------------------------------------------------------------


 


FEES AND EXPENSES OF COUNSEL TO EACH MANAGING AGENT INCURRED IN CONNECTION WITH
THE EXECUTION OF THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
HAVE BEEN PAID IN FULL.


 


SECTION 3.                                SEVERABILITY OF PROVISIONS.  ANY
PROVISION OF THIS AMENDMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY
JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING
PROVISIONS HEREOF OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION
IN ANY OTHER JURISDICTION.


 


SECTION 4.                                CAPTIONS.  THE CAPTIONS IN THIS
AMENDMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT DEFINE OR LIMIT
ANY OF THE TERMS OR PROVISIONS HEREOF.


 


SECTION 5.                                AGREEMENT TO REMAIN IN FULL FORCE AND
EFFECT.  EXCEPT AS AMENDED HEREBY, THE LOAN AGREEMENT SHALL REMAIN IN FULL FORCE
AND EFFECT AND IS HEREBY RATIFIED, ADOPTED AND CONFIRMED IN ALL RESPECTS.  ALL
REFERENCES IN THE LOAN AGREEMENT TO “HEREIN,” OR WORDS OF LIKE IMPORT, AND ALL
REFERENCES TO THE LOAN AGREEMENT IN ANY AGREEMENT OR DOCUMENT SHALL HEREAFTER BE
DEEMED TO REFER TO THE LOAN AGREEMENT AS AMENDED HEREBY.


 


SECTION 6.                                GOVERNING LAW.  EXCEPT WITH RESPECT TO
SECTION 8 AND ANY OTHER SECTIONS HEREIN TO THE EXTENT THAT THEY AFFECT THE TRUST
AGREEMENT, WHICH SECTIONS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE, THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 7.                                EXECUTION IN COUNTERPARTS.  THIS
AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES
HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED
AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS,
TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE SAME AMENDMENT.


 


SECTION 8.                                LIMITATION OF LIABILITY.  IT IS
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT (A) THIS AMENDMENT IS
EXECUTED AND DELIVERED BY WILMINGTON TRUST COMPANY, NOT INDIVIDUALLY OR
PERSONALLY BUT SOLELY AS TRUSTEE OF THE TRUST, IN THE EXERCISE OF THE POWERS AND
AUTHORITY CONFERRED AND VESTED IN IT UNDER THE TRUST AGREEMENT, (B) EACH OF THE
REPRESENTATIONS, UNDERTAKINGS AND AGREEMENTS HEREIN OR THEREIN MADE ON THE PART
OF THE TRUST IS MADE AND INTENDED NOT AS PERSONAL REPRESENTATIONS, UNDERTAKINGS
AND AGREEMENTS BY WILMINGTON TRUST COMPANY BUT IS MADE AND INTENDED FOR THE
PURPOSE OF BINDING ONLY THE TRUST AND (C) UNDER NO CIRCUMSTANCES SHALL
WILMINGTON TRUST COMPANY BE PERSONALLY LIABLE FOR THE PAYMENT OF ANY
INDEBTEDNESS OR EXPENSES OF THE TRUST OR BE LIABLE FOR THE BREACH OR FAILURE OF
ANY OBLIGATION, REPRESENTATION, WARRANTY OR COVENANT MADE OR UNDERTAKEN BY THE
TRUST UNDER THIS AMENDMENT.


 


SECTION 9.                                REPRESENTATIONS AND WARRANTIES.  THE
BORROWER HEREBY CERTIFIES THAT (I) THE REPRESENTATIONS AND WARRANTIES MADE BY IT
IN SECTION 3.1 OF THE LOAN AGREEMENT ARE TRUE AND CORRECT AS OF THE DATE HEREOF,
AS THOUGH MADE ON AND AS OF THE DATE HEREOF AND (II) AS OF THE DATE HEREOF,
THERE IS NO EVENT OF DEFAULT OR EVENT WHICH, WITH THE PASSAGE OF TIME OF THE
GIVING OF NOTICE, COULD RESULT IN AN EVENT OF DEFAULT.


 


3

--------------------------------------------------------------------------------



 


SECTION 10.                          WAIVER OF NOTICE.  EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY NOTICE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AMENDMENT.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

 

MID-STATE TRUST IX,

 

as Borrower

 

 

 

By:

Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

YC SUSI TRUST,

 

as a Lender

 

 

 

By:

Bank of America, National Association,
as Administrative Trustee

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

ATLANTIC ASSET SECURITIZATION CORP.,

 

as a Lender

 

 

 

By:

Calyon New York Branch,
as Attorney-in-Fact

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NATIONAL ASSOCIATION

 

as Agent, a Managing Agent and Bank Investor

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Group Commitment: $100,000,000

 

 

 

 

 

CALYON NEW YORK BRANCH,

 

as a Managing Agent and Bank Investor

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Group Commitment: $100,000,000

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

 

MID-STATE HOMES, INC.,

 

as Depositor and Master Servicer

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

AMBAC ASSURANCE CORPORATION,

 

as Surety Provider and Controlling Party

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

7

--------------------------------------------------------------------------------
